 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JANE DOE,                                           Case No. 20-cv-1818-MMA (MSB)
12                                      Plaintiff,
                                                         ORDER RE: DEFENSE COUNSEL’S
13   v.                                                  MOTION TO WITHDRAW
14   CISSY STEELE, et al.,
                                                         [Doc. No. 48]
15                                   Defendants.
16
17
18         Counsel for Defendant Cissy Steele (“Steele”), Douglas M. Wade (“Counsel”),

19   moves to withdraw as counsel of record. See Doc. No. 48. The Civil Local Rules
20   provide the following procedure for attorneys seeking to withdraw:
21
22         a) A motion to withdraw as attorney of record must be served on the adverse
           party and on the moving attorney’s client.
23
24         b) A declaration pertaining to such service must be filed. Failure to make
           serve [sic] as required by this section or to file the required declaration of
25         service will result in a denial of the motion.
26
27   CivLR 83.3.f.3. Counsel declares that he communicated with Steele the need for her to
28   retain an attorney with criminal law experience as well as noted her failure to pay fees

                                                     1
                                                                               20-cv-1818-MMA (MSB)
 1   and costs under their agreement. See Doc. No. 48 at 2, 4; Wade Decl., Doc. No. 48-2
 2   ¶¶ 9, 11.1 In particular, Counsel declares that “Steele has been advised that the firm
 3   needs to withdraw as counsel” and “[s]he has indicated that she has been in contact with a
 4   possible substitute attorney.” Wade Decl., Doc. No. 48-2 ¶ 9. Despite Counsel declaring
 5   that he has “advised” Steele of the need for him and his firm to withdraw, Counsel does
 6   not state in his declaration that he has served Steele in accordance with Civil Local Rule
 7   83.3.f.3. The failure to serve Steele and provide a declaration attesting to the service
 8   “will result in a denial of the motion.” CivLR 83.3.f.3.b.
 9            To cure this defect, the Court ORDERS Counsel to serve the motion—and this
10   Order—on Steele and then file an amended declaration pertaining to such service on or
11   before May 12, 2021. The Court EXTENDS the deadline for Steele to file any response
12   to Counsel’s motion to on or before May 26, 2021. The hearing date for the motion
13   remains unchanged. Thereafter, the Court will issue a ruling on the pending motion to
14   withdraw in due course.
15            IT IS SO ORDERED.
16
17   Dated: May 6, 2021
18
19
20
21
22
23
24
25
26
27
28   1
         All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                           2
                                                                                          20-cv-1818-MMA (MSB)
